ORDER GRANTING PETITION
                       FOR WRIT OF PROHIBITION AND DISMISSING APPEAL
                             This is an original petition for a writ of prohibition, Docket No.
                64817, and an appeal, Docket No. 64822, both challenging the same
                district court order denying a motion to set aside an order clarifying a
                default judgment in a quiet title action.
                             "This court may issue a writ of prohibition to arrest the
                proceedings of a district court exercising its judicial functions, when such
                proceedings are in excess of the jurisdiction of the district court."                            Greene
                v. Eighth Judicial Dist. Court, 115 Nev. 391, 393, 990 P.2d 184, 185
                (1999); NRS 34.320. Writ relief is an extraordinary remedy, and it is
                petitioner's burden to demonstrate that this court's intervention is
                warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004).
                             Having considered the parties' arguments, we conclude that
                our intervention is warranted. 1 Id.                               Specifically, a final judgment was
                entered in the underlying action in September 2012, as that judgment
                resolved all of the underlying action's pending matters.                                   Lee v. GNLV
                Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000); Valley Bank of Nev. v.
                Ginsburg, 110 Nev. 440, 445, 874 P.2d 729, 733 (1994). "[O]nce a final
                judgment is entered, the district court lacks jurisdiction to reopen [a case],
                absent a proper and timely motion under the Nevada Rules of Civil
                Procedure." SFPP, L.P. v. Second Judicial Dist. Court, 123 Nev. 608, 612,


                      'In particular, while we recognize Colorful Rain, LLC's arguments
                regarding the effect of the recorded lis pendens, we are not persuaded that
                this argument and the doctrine of harmless error warrant a different
                resolution of this writ petition.

SUPREME COURT
       OF
    NEVADA
                                                                         2
(0) 19MA    e
                          TaIrMSAVierA44/.4189D144640431   .4463/415.."1:1610,-,         22E32:ZEISSI1aF
                   173 P.3d 715, 717 (2007). Thus, if Colorful Rain, LLC wanted to reopen
                   the finally adjudicated case, such a request needed to be made in
                   conformity with the Nevada Rules of Civil Procedure. Because Colorful
                   Rain's June 2013 motion for clarification of order failed in this regard, the
                   district court lacked jurisdiction to grant the motion.   Id.; see NRCP 59(e)
                   (providing that a party must file a motion to alter or amend a judgment
                   within ten days from when written notice of entry of the order is served on
                   that party). Accordingly, our intervention is warranted. SFPP, L.P., 123
Nev. at 612, 173 P.3d at 718; Greene, 115 Nev. at 396, 990 P.2d at 187.
                   We therefore
                                ORDER the petition GRANTED AND DIRECT THE CLERK
                   OF THIS COURT TO ISSUE A WRIT OF PROHIBITION directing the
                   district court to vacate its July 30, 2013, order and precluding the district
                   court from conducting any further proceedings in District Court Case No.
                   A658387. 2



                                                                Parra guirre



                                                                Douglas


                                                                                              J.



                         2As the order being challenged is not an appealable order under
                   statute or court rule, and in light of our resolution of this writ petition,
                   Colorful Rain's unopposed motion to dismiss the appeal in Docket No.
                   64822 is granted.


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    4V0
                cc:   Hon. Ronald J. Israel, District Judge
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Charles L. Geisendorf, Ltd.
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   4
(0) 947k e

MtStr=